Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to methods, systems, or apparatus associated with network data extraction parsing (Filtering). The steps may include receiving parameters for the a network filter, wherein the parameters can be associated with PCEP, BGPLS, telemetry, or other network data; obtaining data from the network; filtering data based on the parameters. 

 Applicant’s independent claim 1 recites, inter alia, a non-transitory computer-readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to perform network data extraction parsing with a structure as defined in the specification (pages 5 – 15) including: “based on the change in the topology of the first network, determining a subset of parameters of the plurality of parameters for removal use by a network filter, wherein the network filter first filters network control plane data associated with network elements that are not associated with the change in topology to derive filtered network control plane data, wherein the subset of parameters comprises at least a telemetry parameter; 

performing a first filtering of the filtered network control plane data using the subset of parameters to create a subset of filtered network control plane data; transmitting the subset of the filtered network control plane data to the new SDN application; 
detecting an increase in a number of devices in the first network based on the addition of the network device; 
based on the increase in the number of devices in the first network, decreasing a number of parameters in the subset of parameters, wherein the decreasing the number of parameters in the subset of parameters comprises removing a GPS location of the network device or facility location of the network device from the subset of parameters to create a reduced subset of parameters; 
performing a second filtering of the filtered network control plane data using the reduced subset of parameters to create an increased subset of filtered network control plane data, the second filtering being performed after the decreasing of the number of parameters, the detecting of the increase in the number of devices, and the first filtering; and transmitting the increased subset of filtered network control plane data to the new SDN application”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 8 and 15 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Pelletier et al. (US 2019/0004558 A1) teaches a method and a system for aiding maintenance and optimization of a supercomputer for detecting anomalies in real time for optimizing the operation of the supercomputer.
	Kraning et al. (US 2018/0337941 A1) teaches computer-implemented techniques for identifying, assessing, and monitoring organizational vulnerabilities to security threats.
Gallo et al. (US 2017/0142539 A1) teaches systems and methods for accessing an information associated with a first sensor of a plurality of sensors.

5.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413